UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period EndedSeptember 30, 2013 Commission File Number 0-13839 CAS MEDICAL SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 06-1123096 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 44 East Industrial Road, Branford, Connecticut06405 (Address of principal executive offices, including zip code) (203) 488-6056 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:Common Stock, $.004 par value 18,938,549 shares as of November 11, 2013. INDEX Page No. PART I Financial Information Item 1 Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets as of September 30, 2013 and December 31, 2012 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2013 and 2012 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2013 and 2012 6 Notes to Condensed Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures about Market Risk 19 Item 4 Controls and Procedures 19 PART II Other Information Item 1 Legal Proceedings 20 Item 6 Exhibits 20 Signatures 21 - 2 - PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CAS Medical Systems, Inc. Condensed Consolidated Balance Sheets (Unaudited) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Short-term investments — Accounts receivable, net of allowance Inventories Other current assets Total current assets Property and equipment: Leasehold improvements Equipment at customers Machinery and equipment Accumulated depreciation and amortization ) ) Property and equipment, net Intangible and other assets, net Total assets $ $ - 3 - CAS Medical Systems, Inc. Condensed Consolidated Balance Sheets (Unaudited) September 30, December 31, Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses Current portion of long-term debt Total current liabilities Deferred gain on sale and leaseback of property Long-term debt less current portion Total liabilities Commitments and contingencies — — Stockholders' equity: Preferred stock, $.001 par value per share, 1,000,000 shares authorized - Series A convertible preferred stock, 95,500 shares issued and outstanding, liquidation value of $11,211,584 at September 30, 2013 Series A exchangeable preferred stock, 54,500 shares issued and outstanding, liquidation value of $6,437,885 at September 30, 2013 Common stock, $.004 par value per share, 40,000,000 shares authorized, 19,029,208 and 13,767,192 shares issued at September 30, 2013 and December 31, 2012, respectively, including shares held in treasury Common stock held in treasury, at cost - 86,000 shares ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. - 4 - CAS Medical Systems, Inc. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Net sales $ Cost of sales Asset impairment charge — — Total cost of sales Gross profit Operating expenses: Research and development Selling, general and administrative Operating loss ) Interest expense Other income ) Net loss ) Preferred stock dividend accretion Net loss applicable to common stockholders $ ) $ ) $ ) $ ) Per share basic and diluted loss applicable to common stockholders: $ ) $ ) $ ) $ ) Weighted-average number of common shares outstanding: Basic and diluted See accompanying notes. - 5 - CAS Medical Systems, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of debt discount — Stock compensation Cash received from demutualization of insurance provider ) — Impairment of capitalized patent costs Impairment of assets at customer sites — Amortization of gain on sale and leaseback of property ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Other current assets ) Accounts payable and accrued expenses ) Net cash used in operating activities ) ) INVESTING ACTIVITIES: Expenditures for property and equipment ) ) Short-term investments Cash received from demutualization of insurance provider — Purchase of intangible assets ) ) Net cash provided by (used in) investing activities ) FINANCING ACTIVITIES: Deferred financing costs ) ) Proceeds from long-term debt and warrants Proceeds from issuance of common stock Net cash provided by financing activities Net change in cash and cash equivalents ) Cash and cash equivalents, beginning of period CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for interest $ $ Accrued liability settled with common stock $ $ — See accompanying notes. - 6 - CAS Medical Systems, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) September 30, 2013 (1)The Company CAS Medical Systems, Inc. (the “Company” or “CASMED”) is a medical technology company that develops, manufactures, and distributes non-invasive patient monitoring products that are vital to patient care. Our products include the FORE-SIGHT® series of absolute tissue oximeters and sensors, including the new FORE-SIGHT ELITE™ oximeter and our traditional monitoring products which include MAXNIBP® and the new MAX IQ® blood pressure measurement technologies, bedside monitoring products, and supplies for neonatal intensive care. These products are designed to provide accurate, non-invasive, biologic measurements that guide healthcare providers to deliver improved patient care. CASMED markets its products worldwide through its sales force, distributors, manufacturers’ representatives, and original equipment manufacturers. (2)Basis of Presentation The condensed consolidated financial statements included herein have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and disclosures included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations.These condensed consolidated financial statements should be read in conjunction with the financial statements and notes thereto included in the Company's Annual Report filed on Form 10-K for the year ended December 31, 2012.The condensed consolidated balance sheet as of December 31, 2012, was derived from the audited financial statements. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of sales and expenses during the reporting period. Estimates that are particularly sensitive to change in the near-term are inventory valuation allowances, deferred income tax asset valuation allowances, and allowances for doubtful accounts. Actual results could differ from those estimates. In the opinion of the Company, all adjustments (consisting of normal recurring accruals) necessary to present fairly the consolidated financial position of the Company and its consolidated results of operations and cash flows have been included in the accompanying financial statements.The results of operations for interim periods are not necessarily indicative of the expected results for the full year. (3)Stockholders’ Equity Series A Preferred Stock On June 9, 2011, the Company issued 95,500 shares of “Series A Convertible Preferred Stock” and 54,500 shares of “Series A Exchangeable Preferred Stock” (collectively, the “Series A Preferred Stock”), each with a par value $0.001 per share and which are convertible into authorized but unissued shares of common stock, par value $0.004 per share, of the Company. The Series A Exchangeable Preferred Stock has substantially identical terms to the Series A Convertible Preferred Stock. The shares of Series A Preferred Stock were initially convertible at the option of the holder into common stock at a conversion price of $2.82 (the “Conversion Price”).The Conversion Price is subject to standard weighted-average anti-dilution adjustments.On July 22, 2013, upon completion of the Company’s public offering of common stock described below, the Conversion Price was adjusted to $2.389 per share. The stated value ($100.00 per share) of the Series A Preferred Stock accretes at an annual rate of 7% compounded quarterly.On an annual basis, prior to the third anniversary of the original date of issuance, the holders may elect, pursuant to certain requirements, to receive the following 12 months of accretion in the form of a dividend of 7% per annum, payable quarterly in cash at the holder’s option. After the third anniversary of the closing, such accretion may be made in cash at the Company’s option.The Series A Preferred Stock is subject to certain default provisions whereby the dividend rate would be increased by an additional 5% per annum. - 7 - After the third anniversary of the original date of issuance, the Company can force conversion of all, and not less than all, of the outstanding Series A Preferred Stock into Company common stock as long as the closing price of its common stock is at least 250% of the Conversion Price, or $5.9725 per common share, for at least 20 of the 30 consecutive trading days immediately prior to the conversion and the average daily trading volume is greater than 50,000 shares per day over the 30 consecutive trading days immediately prior to such conversion.The Company’s ability to cause a conversion is subject to certain other conditions as provided pursuant to the terms of the Series A Preferred Stock. The Series A Preferred Stock is entitled to a liquidation preference equal to the greater of 100% of the accreted value for each share of Series A Preferred Stock outstanding on the date of a liquidation plus all accrued and unpaid dividends or the amount a holder would have been entitled to had the holder converted the shares of Series A Preferred Stock into common stock immediately prior to the liquidation.The Series A Preferred Stock votes together with the common stock as if converted on the original date of issuance.Holders of Series A Preferred Stock are entitled to purchase their pro rata share of additional stock issuances in certain future financings. Pursuant to the terms of the Series A Preferred Stock, a holder must issue a written request to the Company by June 15th of 2011, 2012, or 2013 to receive cash dividends for the applicable succeeding four fiscal quarters ending June 30th, September 30th, December 31st, and March 31st. The holders have elected in writing not to receive cash dividends for the fiscal quarters through June 30, 2013. Further, the holders have irrevocably waived their cash dividend rights for the four fiscal quarters ended June 30, 2014, in accordance with the Company’s agreement with East West Bank executed on July 31, 2012.The bank agreement prohibits the payment of dividends.The holders’ waiver of their cash dividend rights for the four fiscal quarters ended June 30, 2014, may be revoked if the Company’s obligations to East West Bank are terminated at any time prior to June 30, 2014.As of September 30, 2013, $2,649,469 in dividend accretion has accumulated on the Series A Preferred Stock. Common Stock Public Offering On July 22, 2013, the Company entered into an underwriting agreement with Northland Securities, Inc. (“Northland”) related to the public offering (the “Offering”) of 5,200,000 shares of its common stock at $1.25 per share resulting in gross proceeds of $6,500,000. Pursuant to the underwriting agreement, Northland purchased the shares of common stock from the Company at a price of $1.16875 per share.Net proceeds to the Company under the transaction, after fees and expenses, were approximately $5,879,000. Proceeds from the transaction are intended to be used for general corporate purposes. The Series A Preferred Stock terms referred to above contain anti-dilution provisions which modify the Conversion Price of the Series A Preferred Stock in the event that the Company issues any common stock at a price less than the Conversion Price during the three years after the original issue date of the Series A Preferred Stock. As a result of the Offering, the Conversion Price was modified from $2.82 per share to $2.389 per share. Accordingly, based upon the liquidation value of the preferred stock at September 30, 2013, the number of shares of common stock issuable upon conversion of the Series A Preferred Stock was 7,387,806. (4) Bank Financing On July 31, 2012, the Company entered into a Loan and Security Agreement (the “Loan Agreement”) with East West Bank (the “Bank”). Pursuant to the Loan Agreement, the Bank provided the Company with a secured three-year $3,500,000 term loan (the “Term Loan”) which bears interest at 5.5% and contained a 12-month interest-only feature.On May 10, 2013, the Company amended the Loan Agreement which increased the principal to $5,000,000 and extended the maturity date of the Term Loan to July 31, 2016, with principal payable in 24 equal installments of approximately $221,000 including interest commencing on August 1, 2014. The interest rate was modified to 5.75%. The Loan Agreement, as amended, also contains a revolving line-of-credit (the “Revolver”) facility with maximum borrowings of $2,000,000 and an expiration date of July 31, 2014.Under the amended Loan Agreement, advances under the Revolver bear interest at a floating rate equal to 2.00% above the Bank’s prime rate, with a 3.25% floor on the prime rate, representing an effective rate of 5.25%, as of September 30, 2013.Interest on the loan is payable monthly.The Company is permitted to borrow against eligible accounts receivable as defined under the Revolver according to pre-established criteria. The amount available for borrowing under the Revolver as of September 30, 2013, was $1,631,000. There were no borrowings under the Revolver as of September 30, 2013. - 8 - The obligations under the Loan Agreement, as amended, are secured by a lien on substantially all assets of the Company, excluding intellectual property, provided that, following an event of default, such security interest would also include intellectual property. The Loan Agreement, as amended,contains customary negative covenants limiting the ability of the Company and its subsidiaries, among other things, to grant liens on the pledged collateral, pay cash dividends, make certain investments and acquisitions, and dispose of assets outside the ordinary course of business.The amended agreement also contains financial covenants, measured quarterly, providing a minimum level ofthe Company’s tangible net worth, and non-financial covenants with respect to the timing of certain new product approvals. As of September 30, 2013, the Company was in compliance with the Loan Agreement covenants. In connection with the Loan Agreement, on July 31, 2012, the Company issued to the Bank a warrant to purchase 133,333 shares of Company common stock for a five-year period expiring on July 31, 2017, at an exercise price of $1.80 per share which approximated the market value of the common stock at the grant date. The warrant was valued at $145,732, using the Black-Scholes option pricing model with the following assumptions: fair value of the underlying common stock of $1.80, a weighted-average expected stock price volatility of 75.5%, an expected warrant life of five years, an average risk-free interest rate of 0.62%, and a 0.0% average dividend yield. In connection with the amendment dated May 10, 2013, the Company issued to the Bank a warrant to purchase 30,257 shares of common stock for a five-year period expiring on May 10, 2018, at an exercise price of $1.98 per share which approximated the market value of the common stock at the grant date. The warrant was valued at $31,878 using the Black-Scholes option pricing model using the following assumptions: fair value of the underlying common stock of $1.98, a weighted-average expected stock price volatility of 63.6%, an expected warrant life of five years, an average risk-free interest rate of 0.71%, and a 0.0% average dividend yield. Each of the warrants issued to the Bank were fully vested at time of issuance. The warrant cost is being recorded as a debt discount and recognized as interest expense over the three-year period of the Term Loan using the effective interest method. The outstanding balance of the bank term loan is as follows: September 30, December 31, Balance of bank term loan $ $ Debt discount ) ) Current portion Long-term portion $ $ (5)Inventories, Property and Equipment, Intangible and Other Assets Inventories consist of: September 30, December 31, Raw materials $ $ Work in process Finished goods $ $ - 9 - Property and equipment are stated at cost and include FORE-SIGHT cerebral oximetry monitors primarily located at customer sites within the United States. Such equipment is typically held under a no-cost program whereby customers purchase disposable sensors for use with the Company’s equipment.The Company retains title to the monitors shipped to its customers under this program. Property and equipment is depreciated using the straight-line method over the estimated useful lives of the assets. At the end of the third quarter of 2013, the Company launched its next-generation FORE-SIGHT ELITE cerebral oximetry technology which offers a significant enhanced user interface and improved ease-of-use. The Company, therefore, expects that there will be significant demand for the new technology and that many customers currently utilizing the Company’s first generation cerebral oximetry technology under its monitor placement program will seek to upgrade to the latest technology. Accordingly, management conducted an impairment analysis with respect to the company owned monitors at customer locations as of the launch date, based upon the projected net cash flows of the subject monitors through the estimated exchange date. We concluded that projected cash flows for certain monitors was less than their carrying value indicating impairment. We estimated the fair value of the impaired monitors by discounting the projected cash flows using a risk-free rate for the various periods. We determined that an impairment of $407,141 was required to reduce the net book value of the assets to estimated fair value. The impairment charge is reported in total cost of sales. Further, the monitors will be amortized using the straight-line method over the adjusted estimated remaining useful lives of the assets. This will result in increased amortization of the monitors until the monitors are removed from service. Intangible assets consist of patents issued, patents pending, trademarks, and purchased technology which are recorded at cost. Patents are amortized on a straight-line basis over 20 years. Capitalized costs are amortized over their estimated useful lives. Intangible and other assets consist of the following: September 30, December 31, Patents and other assets $ $ Patents pending Purchased technology Deferred financing costs Accumulated amortization ) ) $ $ Amortization expense of intangible and other assets for the nine months ended September 30, 2013, was $79,076. Estimated amortization expense for the calendar year 2013 is $107,100. For the nine months ended September 30, 2013, $39,650 has been recorded as impaired capitalized costs primarily related to abandoned pending patents. Expected amortization expense of intangible and other assets for the next five calendar years and beyond follows: $ Thereafter $ - 10 - The Company reviews its intangibles and other assets for impairment at least annually or whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. The Company believes that the carrying amounts of its remaining long-lived assets are fully recoverable. (6)Principal Products and Services The Company has categorized its sales of products and services into the following categories: ● Tissue oximetry monitoring products – includes sales of the FORE-SIGHT cerebral monitors, sensors, and accessories. ● Traditional vital signs monitoring products – includes: 1) Vital signs bedside monitors and accessories, incorporating various combinations of measurement parameters for both human and veterinary use. Parameters found in these monitors include the Company’s proprietary MAXNIBP non-invasive blood pressure, pulse oximetry, electro-cardiography, temperature, and capnography. 2) Blood pressure measurement technology – includes sales to OEM manufacturers of the Company’s proprietary MAXNIBP non-invasive blood pressure technology, sold as a discrete module to be included in the OEM customers’ own multi-parameter monitors, and related license fees. 3) Supplies and service – includes sales of neonatal intensive care supplies, including electrodes, skin temperature probes, and service repair. (7) Loss Per Common Share Applicable to Common Stockholders Basic loss per share is calculated by dividing net loss applicable to common stockholders by the weighted-average number of common shares outstanding for the period. Diluted loss per share reflects the potential dilution that could occur if common stock equivalents such as unvested restricted common shares, outstanding warrants and options, or convertible preferred stock were exercised or converted into common stock.For all periods reported, the Company incurred net losses. Therefore, for each period reported, diluted loss per share is equal to basic loss per share because the effect of including such common stock equivalents or other securities would have been anti-dilutive. At September 30, 2013, stock options and warrants to purchase 2,007,125 and 1,052,991 shares of common stock, respectively, were excluded from the diluted earnings per share calculation as they would have been anti-dilutive. On an as-converted basis, 7,387,806 shares of common stock pertaining to the private placement of 150,000 shares of Series A Preferred Stock, were also excluded as they would have been anti-dilutive. The following table presents a reconciliation of the numerators and denominators of basic and diluted loss per share: Three Months Ended Nine Months Ended September 30, September 30, Net loss $ ) $ ) $ ) $ ) Preferred stock dividend accretion Net loss applicable to common stockholders $ ) $ ) $ ) $ ) Weighted-average shares outstanding, net of unvested restricted common shares - used to compute basic and diluted loss per share applicable to common stockholders - 11 - (8)Stock Compensation Expense and Share-based Payment Plans Stock compensation expense was $232,186 and $220,239 and $695,293 and $687,017 for the three- and nine-month periods ended September 30, 2013 and 2012, respectively. As of September 30, 2013, the unrecognized stock-based compensation cost related to stock option awards and unvested restricted common stock was $1,469,000.Such amount, net of estimated forfeitures, will be recognized in operations through the fourth quarter of 2016. The following table summarizes the Company’s stock option information as of and for the nine-month period ended September 30, 2013: Weighted- Aggregate Weighted-Average Option Average Intrinsic Contractual Life Shares Exercise Price Value (1) Remaining in Years Outstanding at December 31, 2012 $ $ Granted — Cancelled — Exercised — Outstanding at September 30, 2013 — Exercisable at September 30, 2013 $ $
